


Exhibit 10.16

 

TIMOTHY O. MARTIN

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of December 23, 2008,
by and between Coldwater Creek Inc., a Delaware corporation (the “Company”), and
Timothy O. Martin (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as its Senior Vice
President and Chief Financial Officer and the Executive desires to accept such
employment, on the terms set forth below.

 

Accordingly, the parties hereto agree as follows:

 

1.                                       Term.  The Company hereby employs the
Executive, and the Executive hereby accepts such employment for an initial term
commencing as of the date hereof and ending January 28, 2012, unless sooner
terminated in accordance with the provisions of Section 4 or Section 5, and
which shall automatically renew for an additional one year term unless six
months advance notice is given of non-renewal (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”).

 

2.                                       Duties.  The Executive, in his capacity
as Senior Vice President and Chief Financial Officer shall faithfully perform
for the Company the duties of said office and shall perform such other duties of
an executive, managerial or administrative nature as shall be specified and
designated from time to time by the Chief Executive Officer or board of
directors or similar governing body of the Company (the “Board”) (including the
performance of services for, and serving on the Board of Directors of, any
subsidiary or affiliate of the Company without any additional compensation). 
The Executive will be based at the Company’s headquarters, presently located in
Sandpoint, Idaho.  The Executive shall devote substantially all of the
Executive’s business time and effort to the performance of the Executive’s
duties hereunder, provided that in no event shall this sentence prohibit the
Executive from performing personal and charitable activities and any other
activities approved by the Chief Executive Officer or the Board, so long as such
activities do not materially and adversely interfere with the Executive’s duties
for the Company.

 

3.                                       Compensation.

 

3.1                                 Salary.  The Company shall pay the Executive
during the Term a base salary at the rate of $325,000 per annum (the “Annual
Salary”), payable semi-monthly and subject to regular deductions and
withholdings as required by law.  The Annual Salary may be increased annually by
an amount as may be approved by the Board or the Compensation Committee of the
Board of Directors (the “Compensation Committee”), and, upon such

 

--------------------------------------------------------------------------------


 

increase, the increased amount shall thereafter be deemed to be the Annual
Salary for purposes of this Agreement.

 

3.2                                 Bonus.  The Executive will be entitled to
such bonuses as may be authorized by the Board.  The Executive’s target bonus
will be expressed as a percentage of Annual Salary, provided, however, that
Executive’s Annual Bonus, if any, may be below, at, or above the target based
upon the achievement of individual and objective Company annual performance
criteria established by the Compensation Committee.  Any Annual Bonus payable to
the Executive hereunder shall be paid no later than 2 ½ months following the
fiscal year with respect to which the bonus is earned.

 

3.3                                 Equity-Based Awards.   The Executive may
from time to time be awarded such restricted stock units, stock options or other
equity-based awards as the Board or the Compensation Committee determines to be
appropriate.

 

3.4                                 Benefits – In General.  The Executive shall
be permitted during the Term to participate in any group life, hospitalization
or disability insurance plans, health programs, pension and profit sharing plans
and similar benefits that may be available to other senior executives of the
Company generally, on the same terms as may be applicable to such other
executives, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.

 

3.5                                 Personal Days.  During the Term, the
Executive shall be entitled to the number of personal days per year as may be
prescribed from time to time pursuant to the Company’s human resources policies.

 

3.6                                 Expenses.  The Company shall pay or
reimburse the Executive for all ordinary and reasonable out-of-pocket expenses
actually incurred (and, in the case of reimbursement, paid) by the Executive
during the Term in the performance of the Executive’s services under this
Agreement, provided that the Executive submits such expenses in accordance with
the policies applicable to senior executives of the Company generally.

 

4.                                       Termination upon Death or Disability. 
If the Executive dies during the Term, the obligations of the Company to or with
respect to the Executive shall terminate in their entirety except as otherwise
provided under this Section 4.  If the Executive becomes eligible for disability
benefits under the Company’s long-term disability plans and arrangements (or, if
none apply, would have been so eligible under the most recent plan or
arrangement), the Company shall have the right, to the extent permitted by law,
to terminate the employment of the Executive upon notice in writing to the
Executive and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement.

 

Upon death of the Executive or upon termination of the Executive’s employment by
virtue of disability the Executive (or the Executive’s estate or beneficiaries
in the case of the death of the Executive) shall have no right to receive any
compensation or benefit under this Agreement on and after the Effective Date of
the Termination (as defined below in this Section 

 

2

--------------------------------------------------------------------------------


 

4) other than the Annual Salary earned and accrued under this Agreement prior to
the Effective Date of the Termination, a pro-rata bonus for the year of
termination based on the target and portion of year completed, and other
benefits, including payment for accrued but unused vacation, earned and accrued
under this Agreement prior to the Effective Date of the Termination (and
reimbursement under this Agreement for expenses incurred but not paid prior to
the Effective Date of the Termination).  In the event of termination by virtue
of disability, in addition to the foregoing, the Executive will also be entitled
to monthly cash payments equal to one twelfth (1/12th) of the Executive’s Annual
Salary in effect on the day of termination for a period of twelve (12) months.
This Agreement shall otherwise terminate upon the Effective Date of the
Termination and there shall be no further rights with respect to the Executive
hereunder (except as provided in Section 7.13).  For purposes of this Section 4,
the “Effective Date of the Termination” shall mean the date of death or the date
on which a notice of termination by virtue of disability is given by the Company
or any later date set forth in such notice of termination.

 

For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute liquidated damages for
termination of his employment during the Term upon his death or by virtue of his
disability.

 

5.                                       Other Terminations of Employment.

 

5.1                                 Termination for Cause; Termination of
Employment by the Executive Without Good Reason.

 

(a)                                  For purposes of this Agreement, “Cause”
shall mean:

 

(i)                                     the Executive’s commission of any
felony;

 

(ii)                                  the Executive’s commission of an act of
fraud, theft or dishonesty;

 

(iii)                               the continuing failure or habitual neglect
by the Executive to perform the Executive’s duties hereunder;

 

(iv)                              any material violation of Company policy,
including without limitation, the Company’s Corporate Standards of Conduct;

 

(v)                                 any material violation by the Executive of
Section 6 below; or

 

(vi)                              the Executive’s material breach of this
Agreement.

 

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Cause under clause (iii), (iv), (v) or
(vi) above, the Executive shall have 30 days from the date written notice is
given by the Company of such event or condition to cure such event or condition
and, if the Executive does so, such event or condition shall not constitute
Cause hereunder.

 

3

--------------------------------------------------------------------------------


 

(b)                                 For purposes of this Agreement, “Good
Reason” shall mean, unless otherwise consented to by the Executive:

 

(i)                                     the material reduction of the
Executive’s authority, duties and responsibilities, or the assignment to the
Executive of duties materially and adversely inconsistent with the Executive’s
position or positions with the Company and its subsidiaries;

 

(ii)                                  a material reduction in Annual Salary of
the Executive except in connection with a reduction in compensation generally
applicable to senior management employees of the Company;

 

(iii)                               a requirement by the Company that the
Executive’s work location be moved more than 50 miles from the Company’s
principal place of business in Sandpoint, Idaho; or

 

(iv)                              the Company’s material and willful breach of
this Agreement.

 

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason, the Company shall have
thirty (30) days from the date on which the Executive gives the written notice
thereof to cure such event or condition (such notice to be given from the
Executive within ninety (90) days from the date the event or condition first
occurs) and, if the Company does so, such event or condition shall not
constitute Good Reason hereunder.  Further, an event or condition shall cease to
constitute Good Reason one hundred twenty (120) days after the event or
condition first occurs.

 

(c)                                  The Company may terminate the Executive’s
employment for Cause and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement.  If the Company terminates
the Executive for Cause, (i) the Executive shall have no right to receive any
compensation or benefit under this Agreement on and after the Effective Date of
the Termination (as defined below in this Section 5.1(c)) other than Annual
Salary and other benefits, including payment for accrued but unused vacation
(but excluding any bonuses) earned and accrued under this Agreement prior to the
Effective Date of the Termination (and reimbursement under this Agreement for
expenses incurred but not paid prior to the Effective Date of the Termination),
(ii) the provisions of Section 5.3 shall apply and (iii) this Agreement shall
otherwise terminate upon the Effective Date of the Termination and the Executive
shall have no further rights hereunder (except as provided in Section 7.13). 
For purposes of this Section 5.1(c), the “Effective Date of the Termination”
shall mean the date on which a notice of termination is given by the Company or
any later date set forth in such notice of termination.

 

(d)                                 The Executive may terminate his employment
without Good Reason.  If the Executive terminates the Executive’s employment
with the Company without Good Reason: (i) the Executive shall have no right to
receive any compensation or benefit under this Agreement on and after the
Effective Date of the Termination (as defined below in this

 

4

--------------------------------------------------------------------------------


 

Section 5.1(d)) other than Annual Salary and other benefits, including payment
for accrued but unused vacation (but excluding any bonuses) earned and accrued
under this Agreement prior to the Effective Date of the Termination (and
reimbursement under this Agreement for expenses incurred but not paid prior to
the Effective Date of the Termination), (ii) the provisions of Section 5.3 shall
apply and (iii) this Agreement shall otherwise terminate upon the Effective Date
of the Termination and the Executive shall have no further rights hereunder
(except as provided in Section 7.13).  For purposes of this Section 5.1(d), the
“Effective Date of the Termination” shall mean the date on which a notice of
termination is given by the Executive or any later date set forth in such notice
of termination.

 

(e)                                  In the event the Executive or the Company
elects not to renew this Agreement pursuant to Section 1 above, (i) the
Executive shall have no right to receive any compensation or benefit under this
Agreement on and after the Effective Date of the Termination (as defined below
in this Section 5.1(e)) other than Annual Salary earned and accrued under this
Agreement prior to the Effective Date of the Termination, any bonus for any
prior years not yet paid, any bonus earned with respect to the calendar year in
which the Effective Date of Termination occurred, and other benefits, including
payment for accrued but unused vacation, earned and accrued under this Agreement
prior to the Effective Date of the Termination (and reimbursement under this
Agreement for expenses incurred but not paid prior to the Effective Date of the
Termination) and (ii) this Agreement shall otherwise terminate upon the
Effective Date of the Termination and there shall be no further rights with
respect to the Executive hereunder (except as provided in Section 7.13).  For
purposes of this Section 5.1(e), the “Effective Date of the Termination” shall
mean the date on which a notice of non-renewal is given by the Executive or the
Company, as applicable, or any later date set forth in such notice of
non-renewal.

 

5.2                                 Termination Without Cause; Termination for
Good Reason.  The Company may terminate the Executive’s employment at any time
without Cause, for any reason or no reason, and the Executive may terminate the
Executive’s employment with the Company for Good Reason.  If the Company or the
Executive terminates the Executive’s employment and such termination is not
described in Section 4 or Section 5.1, (i) the Executive shall have no right to
receive any compensation or benefit hereunder on and after the Effective Date of
the Termination (as defined below in this Section 5.2) other than Annual Salary
earned and accrued under this Agreement prior to the Effective Date of the
Termination, any bonus for the prior year not yet paid, a pro rata bonus for any
pending bonus periods in the current year (to the extent the performance goals
for any such pending bonus period are subsequently determined to have been
achieved) and other benefits, including payment for accrued but unused vacation,
earned and accrued under this Agreement prior to the Effective Date of the
Termination (and reimbursement under this Agreement for expenses incurred but
not paid prior to the Effective Date of the Termination), (ii) the Executive
shall receive a cash payment equal to the Severance Payment (as defined below in
this Section 5.2) payable no later than 30 days after the Effective Date of the
Termination, (iii) all unvested equity awards held by the Executive shall fully
vest, provided, however, that if the equity awards are subject to performance
vesting requirements such vesting will only occur to the extent the performance
goals for any pending bonus period are subsequently determined to have been
achieved, (iv) the Executive shall continue to receive

 

5

--------------------------------------------------------------------------------


 

health benefits for 12 months and (v) this Agreement shall otherwise terminate
upon the Effective Date of the Termination and the Executive shall have no
further rights hereunder (except as provided in Section 7.13).  Notwithstanding
the foregoing sentence, if the Company terminates Executive’s employment without
Cause or Executive terminates employment for Good Reason on or within 12 months
after a Change in Control,  the Executive shall have no right to receive any
compensation or benefit hereunder on and after the Effective Date of the
Termination (as defined below in this Section 5.2) other than (i) the Executive
shall receive his Annual Salary earned and accrued under this Agreement prior to
the Effective Date of the Termination, any bonus for the prior year not yet
paid, a pro rata bonus (at target level) for any pending bonus periods in the
current year and other benefits, including payment for accrued but unused
vacation, earned and accrued under this Agreement prior to the Effective Date of
the Termination (and reimbursement under this Agreement for expenses incurred
but not paid prior to the Effective Date of the Termination), (ii) the Executive
shall receive the applicable Severance Payment, payable no later than 30 days
after the Effective Date of the Termination (iii) the Executive shall receive
continuation of health benefits for 12 months, (iv) all unvested equity awards
held by the Executive shall fully vest and (v) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and the Executive shall
have no further rights hereunder (except as provided in Section 7.13).  The
“Severance Payment” means one and one-half (1 1/2) times the Executive’s Annual
Salary in effect on the day of termination provided that, if the Effective Date
of Termination occurs within 365 days following the occurrence of a Change in
Control pursuant to the Company’s termination without Cause or the Executive’s
termination for Good Reason (as defined below in this Section 5.1(b)), the
Severance Payment means one and one-half (1 1/2) times the Executive’s Annual
Salary and annual bonus at target level in effect on the date of termination. 
For purposes of this Section 5.2, (i) the “Effective Date of the Termination”
shall mean the date of termination specified in the Company’s or the Executive’s
notice of termination, as applicable, and (ii) a “Change in Control” shall mean:
(a) the acquisition directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company prior
to the transaction) of beneficial ownership (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities; (b) a
change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time such
election or nomination was approved by the Board; or (c) a sale of all or
substantially all of the assets of the Company to another person or entity
(other than a person or entity that directly or indirectly controls, is
controlled by, or is under common control with, the Company prior to the
transaction).

 

5.3                                 Nature of Payments.  For the avoidance of
doubt, the Executive acknowledges and agrees that the Company’s payment
obligations set forth in this Section 5 constitute liquidated damages for
termination of the Executive’s employment during the Term.

 

6

--------------------------------------------------------------------------------


 

6.                                       Noncompetition.

 

6.1                                 Noncompetition.  The Executive agrees with
the Company that, during the Term of this Agreement and for twelve (12) months
thereafter (the “Non-Competition Restriction Period”), the Executive will not,
directly or indirectly (whether as an officer, director, employee, consultant,
agent, advisor, stockholder, partner, joint venturer, proprietor or otherwise)
engage, be engaged by or otherwise become interested in any direct competitor of
the Company or any of its subsidiaries (or any of their successors), as the
Company’s business is conducted or contemplated to be conducted during his
period of employment with the Company.

 

6.2                                 Reasonable and Necessary Restrictions.  The
Executive acknowledges that the restrictions, prohibitions and other provisions
hereof, including, without limitation the Restriction Period, are reasonable,
fair and equitable in terms of duration, scope and geographic area, are
necessary to protect the legitimate business interests of the Company and are a
material inducement to the Company to enter into this Agreement.

 

6.3                                 Forfeiture of Severance Payments.  In the
event the Executive breaches any provision of Section 6.1, in addition to any
other remedies that the Company may have at law or in equity, the Executive
shall promptly reimburse the Company for any Severance Payments received from,
or payable by, the Company.  In addition, the Company shall be entitled in its
sole discretion to offset all or any portion of the amount of any unpaid
reimbursements against any amount owed by the Company to the Executive.

 

7.                                       Other Provisions.

 

7.1                                 Specific Performance.  The Executive
acknowledges that the obligations undertaken by such Executive pursuant to
Section 6 of this Agreement are unique and that the Company likely will have no
adequate remedy at law if the Executive shall fail to perform any of such
Executive’s obligations hereunder, and the Executive therefore confirms that the
Company’s right to specific performance of the terms of Section 6 of this
Agreement is essential to protect the rights and interests of the Company. 
Accordingly, in addition to any other remedies that the Company may have at law
or in equity, the Company shall have the right to have all obligations,
covenants, agreements and other provisions of Section 6 of this Agreement
specifically performed by the Executive, and the Company shall have the right to
obtain preliminary and permanent injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement by
the Executive.  The Executive hereby acknowledges and warrants that he will be
fully able to earn a livelihood for himself and his dependents if these
covenants are specifically enforced against him.  The Executive hereby further
acknowledges and agrees that the Company shall not be required to post bond as a
condition to obtaining or exercising such remedies, and the Executive hereby
waives any such requirement or condition.

 

7.2                                 Severability.  The Executive acknowledges
and agrees that the Executive has had an opportunity to seek advice of counsel
in connection with this Agreement.  If it is determined that any of the
provisions of this Agreement, or any part thereof, is invalid or

 

7

--------------------------------------------------------------------------------


 

unenforceable, the remainder of the provisions of this Agreement shall not
thereby be affected and shall be given full affect, without regard to the
invalid portions.

 

7.3                                 Attorneys’ Fees.  In the event of any legal
proceeding relating to this Agreement or any term or provision thereof, the
losing party shall be responsible to pay or reimburse the prevailing party for
all reasonable attorneys’ fees incurred by the prevailing party in connection
with such proceeding.

 

7.4                                 Notices.  All notices, requests, demands,
claims, and other communications hereunder shall be in writing.  Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
delivered (i) two business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, (ii) when received if it is
sent by facsimile communication during normal business hours on a business day
or one business day after it is sent by facsimile and received if sent other
than during business hours on a business day, (iii) one business day after it is
sent via a reputable overnight courier service, charges prepaid, or (iv) when
received if it is delivered by hand, in each case to the intended recipient as
set forth below:

 

(i)                                     if to the Executive, to the address set
forth in the records of the Company; and

 

(ii)                                  if to the Company,

 

Coldwater Creek Inc.

One Coldwater Creek Drive

Sandpoint, Idaho 83864

Attention:  Chief Executive Officer

Facsimile:  [                      ]

 

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

 

7.5                                 Entire Agreement.  This Agreement, and the
Coldwater Creek Inc.  Confidentiality and Intellectual Property Agreement and
Agreement for Non-Solicitation or Recruitment, contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with the Company or its subsidiaries (or any
predecessor of either).

 

7.6                                 Waivers and Amendments.  This Agreement may
be amended, superseded, canceled, renewed or extended, and the terms hereof may
be waived, only by a written instrument signed by the parties or, in the case of
a waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or

 

8

--------------------------------------------------------------------------------


 

privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

 

7.7                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF IDAHO
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

7.8                                 Assignment.  This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive; any purported assignment by the Executive in violation hereof shall
be null and void.  In the event of any Change in Control, the Company may assign
this Agreement and its rights hereunder.

 

7.9                                 Withholding.  The Company shall be entitled
to withhold from any payments or deemed payments any amount of withholding
required by law.  No other taxes, fees, impositions, duties or other charges or
offsets of any kind shall be deducted or withheld from amounts payable
hereunder, unless otherwise required by law.

 

7.10                           No Duty to Mitigate.  The Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise, nor will any payments
hereunder be subject to offset in the event the Executive does mitigate.

 

7.11                           Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
permitted assigns, heirs, executors and legal representatives.

 

7.12                           Counterparts.  This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument.  Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

 

7.13                           Survival.  Anything contained in this Agreement
to the contrary notwithstanding, the provisions of Sections 4 through 6 (to the
extent necessary to effectuate the post-termination obligations set forth
therein) and of Section 7 shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder.

 

7.14                           Existing Agreements.  The Executive represents to
the Company that the Executive is not subject or a party to any employment or
consulting agreement, non-competition covenant or other agreement, covenant or
understanding which might prohibit the Executive from executing this Agreement
or limit the Executive’s ability to fulfill the Executive’s responsibilities
hereunder.

 

7.15                           Headings.  The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

 

9

--------------------------------------------------------------------------------


 

7.16                           Section 409A of the Internal Revenue Code.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, if (A) on the date of termination of Executive’s employment
with the Company or a Subsidiary, any of the Company’s stock is publicly traded
on an established securities market or otherwise (within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code, as amended (the “Code”)) and (B)
as a result of such termination, the Executive would receive any payment that,
absent the application of this Section 7.16, would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable prior to the date that is the earliest of (1) 6 months after
the Executive’s termination date, (2) the Executive’s death or (3) such other
date as will cause such payment not to be subject to such interest and
additional tax.

 

(b)                                 It is the intention of the parties that
payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code (“409A”).  To the
extent such potential payments or benefits could become subject to such Section,
the parties shall cooperate to amend this Agreement with the goal of giving the
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed.

 

(c)                                  Except as otherwise provided under this
Agreement, all reimbursements to the Executive shall be paid as promptly as
practical and in any event not later than the last day of the calendar year in
which the expenses are incurred, and the amount of the expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year.  With respect to payments
under this Agreement, for purposes of 409A, each severance payment and COBRA
continuation reimbursement payment will be considered one of a series of
separate payments, and the Executive’s termination date will be treated as the
Executive’s separation from service as defined under 409A.

 

(d)                                 Amounts payable under this Agreement
following the Executive’s termination of employment, other than those expressly
payable on a deferred or installment basis, will be paid as promptly as
practical after such a termination of employment and, in any event, within 2 ½
months after the end of the year in which employment terminates.

 

7.17                           Certain Definitions.  For purposes of this
Agreement:

 

(a)                                  an “affiliate” of any person means another
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person,
and includes subsidiaries.

 

(b)                                 A “business day” means the period from 9:00
am to 5:00 pm on any weekday that is not a banking holiday in New York City, New
York.

 

(c)                                  A “person” means an individual,
corporation, limited liability company, partnership, association, trust or any
other entity or organization, including any court, administrative agency or
commission or other governmental authority.

 

10

--------------------------------------------------------------------------------


 

(d)                                 A “subsidiary” of any person means another
person, an amount of the voting securities, other voting ownership or voting
partnership interests of which is sufficient to elect at least a majority of its
board of directors or other governing body (or, if there are no such voting
interests or no board of directors or other governing body, 50% or more of the
equity interests of which) is owned directly or indirectly by such first person.

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

COLDWATER CREEK INC.

 

 

 

 

By:

/s/ Daniel Griesemer

 

Name:

Daniel Griesemer

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ Timothy O. Martin

 

TIMOTHY O. MARTIN

 

11

--------------------------------------------------------------------------------
